Citation Nr: 0108732	
Decision Date: 03/26/01    Archive Date: 04/03/01

DOCKET NO.  00-08 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
generalized arthritis.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bursitis of the knees and legs.

3.  Entitlement to service connection for obesity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from July 1952 to March 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in which it was 
determined that new and material evidence had not been 
presented to reopen claims previously denied by the RO in 
January 1988 for entitlement to service connection for 
generalized arthritis and bursitis of the knees and legs.  By 
the December 1999 action, the RO also denied entitlement of 
the veteran to service connection for obesity on the basis 
that such claim was not well grounded.

During the pendency of this appeal, a significant change in 
the law was effected.  Specifically, on November 9, 2000, the 
President of the United States signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to its duty-to-assist 
obligation, and superceded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment or filed before the date of 
enactment and not yet final as of that date.  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).   

Based on this legislative change, the RO has denied 
entitlement of the veteran to service connection for obesity 
on a basis that no longer exists, and with respect to all of 
the issues on appeal, the RO not been afforded the 
opportunity of undertaking those actions necessary to ensure 
compliance with the notice and duty-to-assist provisions 
contained in the new law.  The end result is that the veteran 
has not been informed of the VCAA provisions that may have 
applicability to the issues herein presented and she 
therefore may have been denied the opportunity to formulate 
appropriate argument on appeal to the Board.  It thus would 
be potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising her 
of the evidence needed to substantiate 
her claims to reopen for entitlement to 
service connection for generalized 
arthritis and bursitis of the knees and 
legs, including a description of what 
constitutes new and material evidence.  
She should also be informed of the 
evidence required for a grant of 
entitlement to service connection for 
obesity.  The RO should also advise the 
veteran in writing of her right to submit 
any additional argument and/or evidence 
in support of the claims in question.  
Such evidence may be of a lay or medical 
variety, including but not limited to 
copies of service medical or personnel 
records she may hold in her possession; 
statements from service medical 
personnel; "buddy" certificates or 
affidavits from fellow service persons or 
family members; employment or retirement 
physical examinations; medical evidence 
from hospitals, clinics and private 
physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs; 
pharmacy prescription records; or 
insurance examinations.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of 
generalized arthritis, bursitis of the 
knees and/or legs, or obesity.

3.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that she provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions who have evaluated and/or 
treated her for generalized arthritis, 
bursitis of the knees and back, and 
obesity, since her discharge from 
military service.  The approximate dates 
of any such evaluation or treatment 
should also be provided, to the extent 
possible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.  If the 
veteran submits new and material evidence 
to reopen the claims of service 
connection for generalized arthritis and 
bursitis of the knees and legs, all other 
appropriate development should be 
accomplished.  This should include 
affording the veteran an examination and 
obtaining a medical opinion on the issues 
presented.

4.  Thereafter, the veteran is to be 
afforded a VA medical examination by 
physician in the specialty of internal 
medicine for the purpose of determining 
the nature and etiology of her obesity.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive physical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses are 
then to be fully set forth.  Use by the 
examiner of the italicized standard of 
proof in formulating a response is 
requested.  

The examiner should offer a professional 
opinion, with full supporting rationale, 
as to the following:  

(a)  From what type of obesity, if 
any, does the veteran currently 
suffer?  Is the veteran's obesity 
due to overeating or to a medical 
cause?  Is the obesity of congenital 
or developmental origin?

(b)  If the veteran suffers from 
obesity, is it indisputable that 
such obesity had its onset prior to 
her entry into service?  If so, is 
it at least as likely as not that 
there was an increase in severity 
during service of the preexisting 
disability?  Was any increase in 
service temporary in nature?  Was 
any increase in severity of the 
underlying disability, not temporary 
in nature, indisputably due to the 
natural progress of the disability?

(c)  Whether it is at least as 
likely as not that the 
veteran's obesity had its onset 
during her period of military 
service from July 1952 to March 
1954 or is her obesity 
otherwise the result of any in-
service event?  

5.  Following the completion of the 
foregoing actions, the RO should review 
the examination report.  If such report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination for any and all needed 
action.  

6.  Lastly, the RO should readjudicate 
the questions of whether new and material 
evidence has been presented to reopen 
previously denied claims of entitlement 
to service connection for generalized 
arthritis and bursitis of the knees and 
legs, as well as the veteran's original 
claim of entitlement to service 
connection for obesity, on the basis of 
all the evidence on file and all 
governing legal authority, including the 
VCAA.  

If the benefit sought on appeal is not 
granted, the veteran and her 
representative should be provided with a 
supplemental statement of the case which 
should include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should then be allowed for 
a response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the 
Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-
38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



